Exhibit 10.1

 

FORBEARANCE AGREEMENT

 

THIS FORBEARANCE AGREEMENT, dated as of October 30, 2015  (this “Agreement”), is
entered into by and among each lender under the Credit Agreements (as defined
below) executing a counterpart hereof (the “Subject Lenders”), JPMorgan Chase
Bank, N.A. as an Agent (as defined below) under the Dex East Credit Agreement,
the Dex West Credit Agreement and the SuperMedia Credit Agreement (each as
defined below) and Deutsche Bank Trust Company Americas, as an Agent under the
RHDI Credit Agreement (as defined below), each in its capacity as an Agent, and
Dex Media, Inc. (“Dex Media”), Dex Media East, Inc., Dex Media Holdings, Inc.,
Dex Media Service LLC, Dex Media West, Inc., Dex One Digital, Inc., Dex One
Service, Inc., R.H. Donnelley Inc., R.H. Donnelley APIL, Inc., R.H. Donnelley
Corporation, SuperMedia Inc., SuperMedia LLC, and SuperMedia Sales Inc.
(collectively, the “Company” and each a “Company Party”).  Unless otherwise
defined herein, all terms used in this Agreement shall have the meanings
ascribed to such terms in the applicable Credit Agreement(s).

 

WHEREAS, the Company has certain indebtedness and other obligations under: 
(a) that certain Amended and Restated Credit Agreement, dated as of April 30,
2013 (as amended, restated, supplemented, or otherwise modified from time to
time the “Dex East Credit Agreement”), among Dex Media East, Inc., as borrower,
Dex Media, Inc., Dex Media Holdings, Inc., JPMorgan Chase Bank, N.A. (“JPM”), as
administrative agent and collateral agent, and each of the lenders from time to
time party thereto; (b) that certain Amended and Restated Credit Agreement,
dated as of April 30, 2013 (as amended, restated, supplemented, or otherwise
modified from time to time the “Dex West Credit Agreement”), among Dex Media
West, Inc., as borrower, Dex Media, Inc., Dex Media Holdings, Inc., JPM, as
administrative agent and collateral agent, and each of the lenders from time to
time party thereto; (c) that certain Fourth Amended and Restated Credit
Agreement, dated as of April 30, 2013 (as amended, restated, supplemented, or
otherwise modified from time to time the “RHDI Credit Agreement”), among R.H.
Donnelley Inc., as borrower, Dex Media, Inc., Deutsche Bank Trust Company
Americas, as administrative agent and collateral agent (in its capacity as such
and, collectively with JPM in its capacity as administrative agent and
collateral agent under the Dex East Credit Agreement, the Dex West Credit
Agreement and the SuperMedia Credit Agreement (as defined below) and as the
Shared Collateral Agent, the “Agents”), and each of the lenders from time to
time party thereto; and (d) that certain Amended and Restated Loan Agreement,
dated as of April 30, 2013 (as amended, restated, supplemented, or otherwise
modified from time to time, the “SuperMedia Credit Agreement” and, together with
the Dex East Credit Agreement, the Dex West Credit Agreement, and the RDHI
Credit Agreement, the “Credit Agreements”), among SuperMedia Inc., as borrower,
Dex Media Inc., JPM, as administrative agent and collateral agent, and each of
the lenders from time to time party thereto;

 

WHEREAS, pursuant to Section 6.14 of the Dex East Credit Agreement, the Dex West
Credit Agreement, and the RHDI Credit Agreement, and Section 6.13 of the
SuperMedia Credit Agreement, the Company is obligated to maintain certain
leverage and interest coverage ratios (the “Financial Covenants”), as more fully
described in each of the Credit Agreements;

 

--------------------------------------------------------------------------------


 

WHEREAS, the Company may not have been in compliance with the
Financial Covenants under certain of the Credit Agreements for the fiscal
quarter ended September 30, 2015 (the “Potential Covenant Breach”);

 

WHEREAS, pursuant to the notes issued under that certain Indenture, dated as of
January 29, 2010, and as amended by that First Supplemental Indenture dated as
of April 30, 2013 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Indenture”), and the notes issued thereunder (the
“Subordinated Notes”), Dex Media was obligated to pay approximately $9.1 million
in cash interest (the “Interest Payment”) on September 30, 2015 (the “Interest
Payment Date”);

 

WHEREAS, Dex Media did not satisfy its obligation to pay the Interest Payment on
the Interest Payment Date (the “Non-Payment Event”), which, after expiration of
the applicable grace period under the Indenture, will result in an Event of
Default under the Credit Agreements;

 

WHEREAS, the Company has requested that the Lenders agree to temporarily forbear
from the exercise of any and all of the rights or remedies available to them,
whether at law, in equity, by agreement, or otherwise, solely with respect to
the Events of Default that directly results or may directly and solely result
from the occurrence of the Potential Covenant Breach or the Non Payment Event in
accordance with the terms of this Agreement (collectively, the “Specified Events
of Default”);

 

WHEREAS, the Subject Lenders, which as of the date hereof collectively hold more
than 50% of the aggregate outstanding principal amount of Loans under each of
the Dex East Credit Agreement, the Dex West Credit Agreement, the RDHI Credit
Agreement, and the SuperMedia Credit Agreement, are willing to, for the period
set forth herein and subject to the terms and conditions hereof, forebear and
direct the Agents to forebear from exercising the rights or remedies available
to them solely with respect to the Specified Events of Default; provided that
the Company complies with the terms of this Agreement; and

 

WHEREAS, the Agents are also willing to, for the period set forth herein and
subject to the terms and conditions hereof, forebear from exercising the rights
or remedies available to them solely with respect to the Specified Events of
Default; provided that the Company complies with the terms of this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations, warranties, and agreements contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                                      Incorporation of Terms and Definitions.

 

(a)                                 As used in this Agreement, the following
terms shall have the respective meanings indicated below:

 

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101, et
seq.), as amended, and any successor statute.

 

2

--------------------------------------------------------------------------------


 

“Forbearance Period” means the period of time commencing on the
Forbearance Effective Date and ending on the Forbearance Termination Date.

 

“Forbearance Termination Date” means the earlier of (i) 11:59 p.m. (New York
time) on November 23, 2015 and (ii) the occurrence of a Termination Event.

 

“Termination Event” means the occurrence of any one or more of the following:
(i) any representation or warranty made or deemed made by or on behalf of the
Company in or in connection with this Agreement or in any certificate furnished
pursuant to or in connection with this Agreement or any Loan Document shall
prove to have been incorrect in any material respect (or in any respect to the
extent such representation or warranty is qualified by materiality) when made or
deemed made; (ii) the Company shall fail to perform or comply with any covenant
or any agreement or term contained in this Agreement; (iii) the receipt by any
Agent from the Company of a Payment Notice (as defined below); (iv) the making
of payment of principal, interest or fees (other than Excluded Fees (as defined
below)) by the Company or its representatives with respect to the Subordinated
Notes or the holders of the Subordinated Notes; (v) in the event the trustee or
any of the holders of the Subordinated Notes directly or indirectly exercise any
of their remedies thereunder or applicable law, including without limitation any
acceleration or delivery of notice of acceleration of any such indebtedness
under the Indenture, then upon four business days after the date the Company
receives a notice of termination from the Agents, as directed by the Required
Lenders under the applicable Credit Agreement; (vi) in the event the trustee or
any of the holders of the Subordinated Notes commences foreclosure proceedings
or otherwise commences a seizure of any assets of the Company, then upon two
business days after the date the Company receives a notice of termination from
the Agents, as directed by the Required Lenders under the applicable Credit
Agreement; or (vii) any Event of Default, other than the Specified Events of
Default, shall occur and be continuing.

 

2.                                      Forbearance; Direction to the Agents.

 

(a)                                 Temporary Forbearance.  Subject (i) to the
satisfaction of the conditions precedent set forth in Section 3 below and
(ii) to the continuing effectiveness and enforceability of the Loan Documents in
accordance with their terms, each Subject Lender agrees to temporarily forbear
and to direct the Agents to temporarily forbear, and each Agent agrees to
temporarily forbear, from accelerating the Obligations under each of the Credit
Agreements to which such Subject Lender is a party and from exercising any and
all of its other rights or remedies permitted to be taken by it, whether at law,
in equity, by agreement, or otherwise, as a result of or with respect to each
Specified Event of Default occurring or continuing prior to or during the
Forbearance Period.

 

(b)                                 Termination of Forbearance.  On and after
the Forbearance Termination Date, the Agents’ and the Subject Lenders’ agreement
hereunder to temporarily forbear shall terminate automatically, without the
requirement of any demand, presentment, protest, notice, or further act or
action by the Agents or the Subject Lenders.  Each Company Party expressly
acknowledges and agrees that the effect of such termination will, subject to any
Specified Event of Default

 

3

--------------------------------------------------------------------------------


 

remaining uncured and unwaived, permit the applicable Agent and the Lenders,
subject to the terms of the applicable Loan Documents, to demand that the
Obligations under such Credit Agreement become due and payable immediately and
to exercise any and all other rights and remedies available to it under the
applicable Credit Agreements, any related Loan Documents and this Agreement, at
law, in equity, or otherwise without any further lapse of time, or the
expiration of applicable grace periods, all of which are expressly waived by
each Company Party.

 

3.                                      Conditions to Effectiveness; Further
Obligations.  This Agreement shall become effective and be deemed effective as
of the date (the date of such effectiveness being referred to as the
“Forbearance Effective Date”) upon the satisfaction (or waiver by each of the
Agents and the Subject Lenders constituting Required Lenders under each of the
Credit Agreements) of the following conditions:

 

(a)                                 Counterparts.  Receipt by Agents of
counterparts of this Agreement executed by each Company Party, and Lenders
constituting the Required Lenders under each of the Credit Agreements as of the
date hereof.

 

(b)                                 Expenses.  Payment, in cash, of all
reasonable and documented fees and expenses of the Agents, including all fees,
disbursements and expenses of their respective legal and financial advisors.

 

(c)                                  No Default.  No Default or Event of Default
other than the Specified Events of Defaults shall have occurred and be
continuing.

 

(d)                                 Representations and Warranties.  As of the
Forbearance Effective Date, the representations and warranties contained in this
Agreement, the Credit Agreements and in each other Loan Document (other than
with respect to the Specified Events of Default) shall be true and correct in
all material respects (or in any respect to the extent such representation or
warranty is qualified by materiality) on and as of the Forbearance Effective
Date as if made on and as of the Forbearance Effective Date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects (or in any respect to the extent such
representation or warranty is qualified by materiality) on and as of such
earlier date.

 

4.                                      Representations and Warranties.  To
induce the Agents and the Subject Lenders to enter into this Agreement, each
Company Party hereby represents and warrants as of the date hereof:

 

(a)                                 Duly Organized.  Each Company Party is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and has all requisite power and authority to
execute, deliver, and perform this Agreement.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Authority.  The execution, delivery, and
performance by each Company Party of this Agreement, and the performance by each
Company Party of the Credit Agreements to which it is a party (i) have been duly
authorized by all necessary corporate or limited liability company and, if
required, stockholder or member action on the part of such Company Party,
(ii) does not and will not violate any applicable law or regulation applicable
to such Company Party or the charter, limited liability company agreement,
by-laws or other organizational documents of such Company Party or any order of
any Governmental Authority, (iii) does not require any consent or approval of,
registration or filing with (other than any disclosure filing), or any other
action by, any Governmental Authority, except as have been made or obtained or
made and are in full force.

 

(c)                                  Binding Obligation.  This Agreement
constitutes the legal, valid, and binding obligation of each Company Party,
enforceable against such Company Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

5.                                      Meetings/Access.  Commencing on the
Forbearance Effective Date and until the Forbearance Termination Date, the
Company agrees, following reasonable advance notice, to provide the Agents’ and
Subject Lenders’ advisors reasonable access to their officers, facilities, and
books and records and otherwise reasonably cooperate in connection with the
Agents’ Subject Lenders’ advisors’ due diligence investigation.  The Company
further agrees, following reasonable advance notice, to make its officers and
advisors available at reasonable times and places to discuss the business plan
and the Company’s business and operations with the Agents’ and Subject Lenders’
advisors (who may be accompanied by any holders who have entered into
confidentiality agreements acceptable to the Company).  The provisions of this
Section 5 shall be in addition to any other information sharing requirements
Company may have under the Loan Documents.

 

6.                                      Disclosure.  Each party hereto agrees
that it will permit public disclosure, including in a press release, of the
contents of this Agreement, but not including information with respect to each
of the Subject Lender’s specific ownership of Loans under the Credit Agreements.

 

7.                                      Payment Notice. The Company agrees it
shall give each Agent five (5) Business Days’ prior notice of its intent to make
any payment of principal, interest or fees with respect to the Subordinated
Notes (the “Payment Notice”); provided that if the holders of the Subordinated
Notes enter into a forbearance agreement with the Company, the Company may pay
professional fees or reimburse expenses in an amount up to the cap agreed by the
Company and the Subject Lenders constituting Required Lenders under each of the
Credit Agreements (“Excluded Fees”) without provided such Payment Notice.

 

8.                                      No Obligation of the Agents or the
Subject Lenders.  The Company acknowledges and understands that upon the
expiration or termination of the Forbearance Period and if the Specified Events
of Default have not been cured or waived by written

 

5

--------------------------------------------------------------------------------


 

agreement in accordance with the Credit Agreements, or if there shall at such
time exist any other Event of Default, then the applicable Agent and the
Lenders, subject to the terms of the applicable Loan Documents, shall have the
right to proceed to exercise any or all available rights and remedies available
to it in accordance with the applicable Loan Documents, which may include
institution of legal proceedings to the extent set forth herein or in the Loan
Documents.  Following the occurrence of a Termination Event, the Agents and the
Subject Lenders shall have no obligation whatsoever to extend the maturity of
the Credit Agreements, waive any Event of Default, defer any payments, or
further forbear from exercising their rights and remedies.

 

9.                                      No Waiver; Reservation of Rights.  The
Agents and each of the Subject Lenders has not waived, and is not waiving, by
the execution of this Agreement or the acceptance of any payments hereunder or
under the Credit Agreements, any Default or Event of Default (including any
Specified Event of Default) whether now existing or hereafter arising under the
Credit Agreements or any of the other Loan Documents,  or its respective rights,
remedies, powers, privileges and defenses arising as a result thereof or
otherwise, and no failure on the part of the Agents or the Subject Lenders to
exercise and no delay in exercising, including without limitation the right to
take any enforcement actions, and no course of dealing with respect to, any
right, remedy, power, privilege or defense hereunder, under the Credit
Agreements or any other Loan Document, at law or in equity or otherwise, arising
as the result of any Default or Event of Default (including any Specified Event
of Default) whether now existing or hereafter arising under the Credit
Agreements or any of the other Loan Document or the occurrence thereof or any
other action by the Company and no acceptance of partial performance or partial
payment by the Agents or the Subject Lenders, shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, remedy, power, privilege
or defense hereunder, under the Credit Agreements or under any other Loan
Document, at law, in equity or otherwise, preclude any other or further exercise
thereof or the exercise of any other right, remedy, power, privilege or defense
nor shall any failure to specify any Default or Event of Default in this
Agreement constitute any waiver of such Default or Event of Default.  The
rights, remedies, powers, privileges and defenses provided for herein, in the
Credit Agreements and the other Loan Documents are cumulative and, except as
expressly provided hereunder, may be exercised separately, successively or
concurrently at the sole discretion of the Agents and the Subject Lenders, and
are not exclusive of any rights, remedies, powers, privileges and defenses
provided at law, in equity or otherwise, all of which are hereby expressly
reserved.  Notwithstanding the existence or content of any communication by or
between the Company and the Agents or any Subject Lender, or any of their
respective representatives or advisors regarding any Default or Event of
Default, no waiver, forbearance, or other similar action by the Agents or any
Subject Lender with regard to such Default or Event of Default, whether now
existing or hereafter arising under the Credit Agreements or any of the other
Loan Documents, shall be effective unless the same has been reduced to writing
and executed by authorized representatives of the percentage of Lenders required
under the applicable provisions of the Credit Agreements, the Company and every
other entity deemed necessary or desirable by the percentage of Lenders required
under the applicable provisions of the Credit Agreements.

 

6

--------------------------------------------------------------------------------


 

10.                               Review and Construction of Documents.  Each
party hereto hereby acknowledges, and represents and warrants to the other
parties hereto, that:

 

(a)                                 it has had the opportunity to consult with
legal counsel of its own choice and has been afforded an opportunity to review
this Agreement with its legal counsel;

 

(b)                                 it has carefully reviewed this Agreement and
fully understands all terms and provisions of this Agreement;

 

(c)                                  it has freely, voluntarily, knowingly, and
intelligently entered into this Agreement of its own free will and volition;

 

(d)                                 none of the Agents or the Subject Lenders
has a fiduciary relationship with the Company and the Company does not have a
fiduciary relationship with the Agents or the Subject Lenders, and the
relationship between the Agents and the Subject Lenders, on the one hand, and
the Company, on the other hand, is solely that of creditor and debtor; and

 

(e)                                  no joint venture exists among the Company,
the Agents, and the Subject Lenders.

 

11.                               Acknowledgments and Agreements. To induce the
Agents and the Subject Lenders to execute this Agreement, the Company hereby
acknowledges, stipulates, represents, warrants and agrees as follows:

 

(a)                                 Except for the Specified Events of Default,
no other Defaults or Events of Default have occurred and are continuing as of
the date hereof.  Except as expressly set forth in this Agreement, the
agreements of the Agents and the Subject Lenders hereunder to forbear in the
exercise of their respective rights and remedies under the Credit Agreements in
respect of the Specified Events of Default during the Forbearance Period do not
in any manner whatsoever limit any right of any of the Agents and the Subject
Lenders to insist upon strict compliance with this Agreement or any Loan
Document during the Forbearance Period.

 

(b)                                 Nothing has occurred that constitutes or
otherwise can be construed or interpreted as a waiver of, or otherwise to limit
in any respect, any rights, remedies, powers, privileges and defenses any of the
Subject Lenders or the Agents have or may have arising as the result of any
Event of Default (including any Specified Event of Default) that has occurred or
that may occur under the Credit Agreements, the Loan Documents or applicable
law.  Each of the Agent’s and each Subject Lender’s actions in entering into
this Agreement are without prejudice to the rights of any of the Agent and the
Subject Lenders to pursue any and all remedies under the Loan Documents pursuant
to applicable law or in equity available to it in its sole discretion following
the Forbearance Termination Date.

 

7

--------------------------------------------------------------------------------


 

(c)                                  The aggregate outstanding principal amount
of the Loans as of September 30, 2015 is equal to (i) $321,285,472.52 million
under the Dex East Credit Agreement, (ii) $296,011,222.41 under the Dex West
Credit Agreement, (iii) $582,618,020.58 under the RHDI Credit Agreement and
(iv) $978,423,000.15 under the SuperMedia Credit Agreement.  The foregoing
amounts do not include accrued and unpaid interest (including default interest),
fees, expenses and other amounts that are chargeable or otherwise reimbursable
under the Loan Documents.

 

(d)                                 All of the assets pledged, assigned,
conveyed, mortgaged, hypothecated or transferred to either Agent pursuant to the
Collateral Documents are (and shall continue to be) subject to valid and
enforceable Liens and security interests of such Agents (subject to applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law) as
collateral security for all of the Obligations, subject to no Liens other than
Liens permitted by the Credit Agreements.  The Company hereby reaffirms and
ratifies its prior conveyance to the Agents of a continuing security interest in
and Lien on the Collateral.

 

(e)                                  The obligations of the Company under this
Agreement of any nature whatsoever, whether now existing or hereafter arising,
are hereby deemed to be “Obligations” for all purposes of the Loan Documents and
the term “Obligations” when used in any Loan Document shall include all such
obligations hereunder.

 

12.                               ENTIRE AGREEMENT; AMENDMENT.  THIS AGREEMENT
EMBODIES THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO REGARDING THE
AGENTS’ AND THE SUBJECT LENDERS’ FORBEARANCE WITH RESPECT TO THEIR RIGHTS AND
REMEDIES WHICH MAY ARISE AS A RESULT OF THE SPECIFIED EVENTS OF DEFAULT AND
SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO.  THERE ARE NO
ORAL AGREEMENTS AMONG THE PARTIES HERETO.  The provisions of this Agreement may
be amended or waived only by an instrument in writing signed by the Company, the
Agents, and the Subject Lenders constituting Required Lenders under each of the
Credit Agreements.  The Credit Agreements continue to evidence the agreement of
the parties with respect to the subject matter thereof.

 

13.                               Release. Each Company Party (on behalf of
itself and its Subsidiaries and Affiliates) and their successors-in-title, legal
representatives and assignees and, to the extent the same is claimed by right
of, through or under the Company for their past, present and future employees,
agents, representatives, officers, directors, shareholders, and trustees (each,
a “Releasing Party” and collectively, the “Releasing Parties”), does

 

8

--------------------------------------------------------------------------------


 

hereby remise, release and discharge, and shall be deemed to have forever
remised, released and discharged, the Agents and the Lenders, and the Agent’s
and each Lender’s respective successors-in-title, legal representatives and
assignees, past, present and future officers, directors, members, managers,
shareholders, trustees, agents, employees, consultants, experts, advisors,
attorneys and other professionals and all other persons and entities to whom any
of the foregoing would be liable if such persons or entities were found to be
liable to any Releasing Party, or any of them (collectively hereinafter the
“Lender Parties”), from any and all manner of action and actions, cause and
causes of action, claims, charges, demands, counterclaims, suits, debts, dues,
sums of money, damages, judgments, expenses, claims of costs, penalties,
attorneys’ fees, or any other compensation, recovery or relief on account of any
liability, obligation, demand or cause of action of whatever nature, whether in
law, equity or otherwise (including without limitation those arising under the
Bankruptcy Code and interest or other carrying costs, penalties, legal,
accounting and other professional fees and expenses, and incidental,
consequential and punitive damages payable to third parties), whether known or
unknown, fixed or contingent, joint and/or several, secured or unsecured, due or
not due, primary or secondary, liquidated or unliquidated, contractual or
tortious, direct, indirect, or derivative, asserted or unasserted, foreseen or
unforeseen, suspected or unsuspected, now existing or heretofore existing to the
date hereof against any of the Lender Parties, whether held in a personal or
representative capacity, and which are based on any act, fact, event or omission
or other matter, cause or thing occurring at or from any time prior to and
including the date hereof in any way, directly or indirectly arising out of,
connected with or relating to the Credit Agreements or any other Loan Document
and the transactions contemplated thereby, and all other agreements,
certificates, instruments and other documents and statements (whether written or
oral) related to any of the foregoing (each, a “Claim” and collectively, the
“Claims”); provided that, for the avoidance of doubt, the Releasing Parties do
not release any Claims which are based on any act, fact, event or omission or
other matter, cause or thing occurring at or from any time subsequent to the
date hereof in any way.  Notwithstanding the foregoing, the foregoing release of
Claims against any Lender Party shall not be effective to the extent any Claim
arises from the gross negligence, bad faith or willful misconduct of such Lender
Party or any of their respective successors-in-title, legal representatives and
assignees, past, present and future officers, directors, members, managers,
shareholders, trustees, agents, employees, consultants, experts, advisors,
attorneys or other professionals or all other persons and entities to whom any
of the foregoing would be liable if such persons or entities were found to be
liable to any Releasing Party, or any of them.

 

14.                               Miscellaneous.

 

(a)                                 Notices.  All notices, requests, demands,
and other communications under this Agreement will be given in accordance with
the provisions of the applicable Credit Agreements.

 

(b)                                 Successors and Assigns.  This Agreement
shall (i) be binding on the Agents, the Subject Lenders, the Company and their
respective successors and assigns, including, in the case of the Subject
Lenders, Participants and (ii) inure to the benefit of the Agents, the Subject
Lenders, the Company, and their respective successors and assigns.

 

9

--------------------------------------------------------------------------------


 

(c)                                  Acquisition of Additional Claims.  This
Agreement shall in no way be construed to preclude any Subject Lender from
acquiring additional claims under the Credit Agreements to the extent permitted
by applicable law.  However, the Subject Lender shall, automatically and without
further action, become subject to this Agreement with respect to any claims so
acquired.

 

(d)                                 Interpretation.  Wherever the context hereof
will so require, the singular shall include the plural, the masculine gender
shall include the feminine gender and the neuter and vice versa.  The headings,
captions and arrangements used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.

 

(e)                                  Severability.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining portions hereof or affecting
the validity or enforceability of such provision in any other jurisdiction.

 

(f)                                   Counterparts.  This Agreement may be
executed and delivered in any number of counterparts, and by different parties
hereto on separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which counterparts taken together
shall constitute one and the same instrument; provided that no party shall be
bound by this Agreement until the Company, the Agents, and Subject Lenders
constituting the Required Lenders under each of the Credit Agreements as of the
date hereof have executed a counterpart hereof.  Execution of this Agreement via
facsimile or electronic mail shall be effective, and signatures received via
facsimile or electronic mail shall be binding upon the parties hereto and shall
be effective as originals.  Delivery of a counterpart by a Subject Lender shall
be deemed the execution of this Agreement by such Subject Lender in its capacity
as a Lender under each Credit Agreement for which it holds loans.

 

(g)                                  Further Assurances.  The Company agrees to
execute, acknowledge, deliver, file, and record such further certificates,
instruments, and documents, and to do all other acts and things, as may be
reasonably requested by the Agents as necessary or advisable to carry out the
intents and purposes of this Agreement.

 

(h)                                 GOVERNING LAW.  THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

10

--------------------------------------------------------------------------------


 

(i)                                     JURY TRIAL WAIVER.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF THE AGENTS OR ANY
SUBJECT LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE, OR ENFORCEMENT
HEREOF.

 

[Remainder of page intentionally left blank.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Forbearance Agreement to
be executed and delivered as of the date first written above.

 

 

COMPANY:

 

 

 

DEX MEDIA, INC.

 

DEX ONE DIGITAL, INC.

 

DEX MEDIA EAST, INC.

 

DEX MEDIA HOLDINGS, INC.

 

DEX MEDIA SERVICE LLC

 

DEX MEDIA WEST, INC.

 

DEX ONE SERVICE, INC.

 

R.H. DONNELLEY INC.

 

R.H. DONNELLEY APIL, INC.

 

R.H. DONNELLEY CORPORATION

 

SUPERMEDIA INC.

 

SUPERMEDIA LLC

 

SUPERMEDIA SALES INC.

 

 

 

 

 

 

By:

/s/ Andrew Hede

 

Name: Andrew Hede

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

AGENTS:

 

 

 

JP MORGAN CHASE BANK, N.A.

 

 

 

In its capacities as Agent under the SuperMedia Credit Agreement, the Dex East
Credit Agreement and the Dex West Credit Agreement and as a Lender

 

 

 

 

By:

/s/ Neil R. Boylan

 

Name: Neil R. Boylan

 

Title: Managing Director

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

 

 

As Agent under the RHDI Credit Agreement

 

 

 

 

By:

/s/ Benjamin South

 

Name: Benjamin South

 

Title: Vice President

 

 

 

 

By:

/s/ Michael Shannon

 

Name: Michael Shannon

 

Title: Vice President

 

 

 

SUBJECT LENDERS

 

--------------------------------------------------------------------------------